       Case: 1:21-cv-04086 Document #: 1 Filed: 07/30/21 Page 1 of 4 PageID #:1




                         IN THE UNITED STATE DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 EDWARD DERENCIUS,                                  )
 On behalf of Plaintiff and a class,                ) Case No.: 1:21-cv-4086
                                                    )
 v.                                                 ) Judge:
                                                    ) Magistrate Judge:
 FINANCIAL RECOVERY SERVICES,                       )
 INC.                                               )

                                       NOTICE OF REMOVAL

          Defendant, FINANCIAL RECOVERY SERVICES, INC., through its attorneys, Michael

S. Poncin of Moss & Barnett, and for its Notice of Removal pursuant to 28 U.S.C. §1441(a) and

1446, and in support thereof, states as follows:

          1. On or about June 22, 2021, plaintiff filed a putative class action in the Circuit Court of

Cook County, Illinois County Department, Chancery Division, Illinois, which was captioned

Edwards Derencius, on behalf of Plaintiff and a class v. Financial Recovery Services, Inc. and

docketed at Case No. 2021CH03055. A copy of the state court complaint (“Complaint”) is

attached hereto as Exhibit A.

          2. At the same time, Plaintiff also filed a Motion For Class Certification. A copy of the

state court motion for class certification is attached hereto as Exhibit B.

          3. On July 1, 2021, plaintiff served a Summons and Complaint on defendant. A copy of

the Service of Process Receipt and Summons is attached as Exhibit C. This notice of removal is

timely pursuant to 28 U.S.C. §1446(b) because it is filed within 30 days after service of the

Summons and Complaint. See Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344

(1999).
       Case: 1:21-cv-04086 Document #: 1 Filed: 07/30/21 Page 2 of 4 PageID #:2




       4. The Complaint asserts a federal cause of action against defendant for purported

violations of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §1692 et seq.

       5. This Notice was filed with the Clerk of the United States District Court within thirty

(30) days after service of the Complaint upon the defendant. 28 U.S.C. §1446(b).

       6. 28 U.S.C. §1441(b) provides as follows:

                (b) Any civil action of which the district courts have original
                jurisdiction founded on a claim or right arising under the
                Constitution, treaties or laws of the United States shall be
                removable without regard to the citizenship or residence of the
                parties. Any other such action shall be removable only if none of
                the parties in interest properly joined and served as defendants is a
                citizen of the state in which such action is brought.

       7. The United States District Court for the Northern District of Illinois has federal

question jurisdiction over these claims due to the fact that the allegations against defendant

contained in the complaint arise under the Constitution, laws or treaties of the United States. 28

U.S.C. §1331.

       8. In the complaint, plaintiff seeks recovery under the FDCPA, the only statute referenced

in the complaint.

       9. Therefore, the complaint on its face initially invokes federal question jurisdiction in

this Court.

       10. On April 21, 2021, the Eleventh Circuit decided Hunstein v. Preferred Collection

Management Services, Inc., 994 F.3d 1341 (11th Cir. 2021). The complaint in Hunstein contains

similar allegations to plaintiff’s allegations in this case. The Eleventh Circuit concluded that the

named plaintiff in Hunstein possessed Article III standing based upon those allegations.

       11. Hunstein does not appear to be consistent with the law in the Seventh Circuit. See

Casillas v. Madison Ave. Assocs., Inc., 926 F.3d 329 (7th Cir. 2019); Larkin v. Fin. Sys. of Green
       Case: 1:21-cv-04086 Document #: 1 Filed: 07/30/21 Page 3 of 4 PageID #:3




Bay, Inc., 982 F.3d 1060 (7th Cir. 2020); Bazile v. Fin. Sys. of Green Bay, Inc., 983 F.3d 274

(7th Cir. 2020); Spuhler v. State Collection Serv., Inc., 983 F.3d 282 (7th Cir. 2020); Gunn v.

Thrasher, Buschmann & Voelkel, P.C., 982 F.3d 1069 (7th Cir. 2020); Brunett v. Convergent

Outsourcing, Inc., 982 F.3d 1067 (7th Cir. 2020); Nettles v. Midland Funding LLC, 983 F.3d 896

(7th Cir. 2020); Smith v. GC Servs. Ltd. P’ship, 986 F.3d 708, 711 (7th Cir. 2021); Pennell v.

Glob. Tr. Mgmt., LLC, 990 F.3d 1041 (7th Cir. 2021); Markakos v. Medicredit, Inc., 2021 U.S.

App. LEXIS 14339 (7th Cir. 2021).

       12. Defendant disagrees with Hunstein and asserts that Hunstein was incorrectly decided.

On May 26, 2021, the defendant-appellee in Hunstein filed a petition for en banc review

concerning Article III standing and on the merits. The petition remains unresolved as of deadline

to remove the instant case.

       13. Based on the foregoing, defendant is entitled to remove this action in good faith to

this Court under 28 U.S.C. §§1441 et seq. and 1446 et seq.

       14. Concurrent with the filing of this Notice of Removal, defendant is filing a Notice of

Filing Notice of Removal with the Circuit Court of Cook County, Illinois County Department,

Chancery Division, Illinois.

       WHEREFORE, Defendant, FINANCIAL RECOVERY SERVICES, INC., respectfully

requests that this case proceed in this court as an action properly removed to it.

Dated: July 30, 2021                              Respectfully Submitted,


                                                  /s/ Michael S. Poncin
                                                  Attorney for Defendant

Michael S. Poncin (MN Bar 296417)
MOSS & BARNETT, PA
150 South Fifth Street, Suite 1200
Minneapolis, MN 55402
      Case: 1:21-cv-04086 Document #: 1 Filed: 07/30/21 Page 4 of 4 PageID #:4




Tel: (612) 877-5000
Fax: (612) 877-5999
Mike.Poncin@lawmoss.com


                                CERTIFICATE OF SERVICE

       I hereby certify that on July 30, 2021, I electronically filed with the Clerk of the U.S.

District Court, Northern District of Illinois Eastern Division, the foregoing Notice of Removal by

using the CM/ECF system, which will send notification of such filing(s) to all counsel of record.

Daniel A. Edelman and Heather A. Kolbus, Edelman, Combs, Latturner & Goodwin, LLC 20 S.

Clark Street, Suite 1500 Chicago, IL 60603-1824 Email: courtecl@edcombs.com

                                                             /s/ Michael S. Poncin
